

115 HR 2046 IH: Peer-Support Specialist Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2046IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Ben Ray Luján of New Mexico (for himself, Mr. Engel, Ms. Clarke of New York, Mrs. Napolitano, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for a report on best practices for peer-support specialist programs, to authorize grants
			 for behavioral health paraprofessional training and education, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Peer-Support Specialist Act of 2017. 2.Report on best practices for peer-Support specialist programs, training, and certification (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Congress and make publicly available a report on best practices and professional standards in States for—
 (1)establishing and operating health care programs using peer-support specialists; and (2)training and certifying peer-support specialists.
 (b)Peer-Support specialist definedIn this subsection, the term peer-support specialist means an individual who— (1) (A)uses his or her lived experience of recovery from mental illness or a substance use disorder, plus skills learned in formal training, to facilitate support groups, and to work on a one-on-one basis, with individuals with a serious mental illness or a substance use disorder;
 (B)has benefitted or is benefitting from mental health or substance use treatment services or supports;
 (C)provides non-medical services; and (D)performs services only within his or her area of training, expertise, competence, or scope of practice;
					(2)
 (A)uses his or her lived experience as the parent or caregiver of an individual with mental illness or a substance use disorder, plus skills learned in formal training, to facilitate support groups, and to work on a one-on-one basis, with individuals with a serious mental illness or a substance use disorder;
 (B)provides non-medical services; and (C)performs services only within his or her area of training, expertise, competence, or scope of practice; or
 (3)otherwise meets criteria specified by the Secretary of Health and Human Services for defining a peer-support specialist.
 (c)ContentsThe report under this subsection shall include information on best practices and standards with regard to the following:
 (1)Hours of formal work or volunteer experience related to mental health and substance use issues. (2)Types of peer support specialists used by different health care programs.
 (3)Types of peer specialist exams required. (4)Code of ethics.
 (5)Additional training required prior to certification, including in areas such as— (A)ethics;
 (B)scope of practice; (C)crisis intervention;
 (D)State confidentiality laws; (E)Federal privacy protections, including under the Health Insurance Portability and Accountability Act of 1996; and
 (F)other areas as determined by the Secretary of Health and Human Services. (6)Requirements to explain what, where, when, and how to accurately complete all required documentation activities.
 (7)Required or recommended skill sets, such as knowledge of— (A)risk indicators, including individual stressors, triggers, and indicators of escalating symptoms;
 (B)basic de-escalation techniques; (C)basic suicide prevention concepts and techniques;
 (D)identifying and responding to trauma; (E)stages of change or recovery;
 (F)the typical process that should be followed to access or participate in community mental health and related services;
 (G)effectively working in care teams and facilitating the coordination of services; and (H)supporting individuals in meeting the consumer’s recovery goals.
 (8)Requirements for continuing education. 3.Peer professional workforce development grant program (a)In generalFor the purposes described in subsection (b), the Secretary of Health and Human Services shall award grants to develop and sustain behavioral health paraprofessional training and education programs, including through tuition support.
 (b)PurposesThe purposes of grants under this section are— (1)to increase the number of behavioral health paraprofessionals, including trained peers, recovery coaches, mental health and addiction specialists, prevention specialists, and pre-masters-level addiction counselors; and
 (2)to help communities develop the infrastructure to train and certify peers as behavioral health paraprofessionals, including necessary internship hours for credentialing.
 (c)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a community college, training or credentialing program, or other entity the Secretary of Health and Human Services deems appropriate.
 (d)Geographic distributionIn awarding grants under this section, the Secretary of Health and Human Services shall seek to achieve an appropriate national balance in the geographic distribution of such awards.
 (e)Special considerationIn awarding grants under this section, the Secretary of Health and Human Services may give special consideration to proposed and existing programs targeting peer professionals serving youth ages 16 to 25.
 (f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $100,000,000 for each of fiscal years 2018 through 2022.
			